 S-B MFG. CO.S-B Manufacturing Co., Ltd. and Local 659, AlliedIndustrial Workers of America, AFL-CIO.Cases 30-CA-6403, 30-CA-6403-2, and 30-CA-68638 May 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 20 December 1982 Administrative LawJudge Hubert E. Lott issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel and the ChargingParty filed limited exceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2only to the extent consistent with thisDecision and Order.3t The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2 In adopting the judge's conclusion that the Respondent violated Sec.8(a)(5) and (1) of the Act by negotiating with the employee-managementcommittee instead of the Union over bargainable issues, we note that al-though the Respondent's plant manager, Port, testified that an employeewho had once served as the Union's sergeant-at-arms was at one time amember of the committee, there is insufficient record evidence to supporta finding that the Union had an official representative on the committeeor that it ever had knowledge of the committee's existence. In fact, Portadmitted that the Union's chief negotiator, Praxel, had never been in-formed of the committee's existence. The Respondent argues that theBoard's decision in Citizen Bank of Willmar, 245 NLRB 389 (1979), is ap-plicable to the facts herein. In that case the Board found that a union thatfailed to exercise its right to demand bargaining over a unilateral changein working conditions could not later effectively claim that the respond-ent unlawfully refused to bargain. However, we find Citizen Bank ofWillmar to be inapposite because, unlike the situation in this case, twounion officers were actually present at the meeting in which the changeswere announced and there was no contention that the union had noknowledge of the change in policy.Member Hunter notes that the General Counsel's unfair labor practiceallegations concerning the employee-management committee were limitedto the contentions that the Respondent used these meetings in an effort tobypass and undermine the Union. Since the record herein amply supportsthe finding that the Respondent engaged in bad-faith bargaining, MemberHunter finds it unnecessary to consider the additional allegations con-cerning the employee-management committee. In addition, MemberHunter agrees with his colleagues that the Respondent's response to theUnion's economic demands was equivalent to a claim of financial inabilityto pay. Although the Union is clearly entitled to some financial informa-tion, the Union's requests, inter alia, for the Respondent's tax returns,audit reports, and details on management salaries and benefits appear tobe overly broad. In such circumstances, Member Hunter would leave thefinal determination of what constitutes "relevant information" to thecompliance stage of this proceeding.3 We shall issue an Order in lieu of the judge's recommended Order tocorrect his inadvertent failure to provide for the reinstatement of all270 NLRB No. 88ORDERThe National Labor Relations Board orders thatthe Respondent, S-B Manufacturing Co., Ltd.,Wauwatosa, Wisconsin, its officers, agents, succes-sors, and assigns, shall1. Cease and desist from(a) Discouraging membership in Local 659,Allied Industrial Workers of America, AFL-CIO,or any other labor organization, by discriminatorilydisciplining or otherwise discriminating against em-ployees in any manner with regard to their hireand tenure of employment or any term or condi-tion of employment.(b) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with the Union as theexclusive bargaining representative of its employeesin the following appropriate unit:All production and maintenance employees ofS-B Manufacturing Co., Ltd., at the Wauwa-tosa, Wisconsin location, but excluding officeemployees, professional employees, guards,temporary summer/seasonal employees, fore-men, assistant foremen and other supervisorsas defined in the Act, as amended.(c) Unilaterally and without notice to or bargain-ing with the Union, as the exclusive representativeof the employees in the unit described above, ter-minating employees' health and other fringe bene-fits.(d) Refusing to bargain collectively with theUnion by negotiating directly with employees inthe above-described unit about terms and condi-tions of employment without affording the Unionan opportunity to be present; by prohibiting orfrustrating communication between the Union andunit employees; and by refusing to furnish theUnion with information relevant to and necessaryfor the effective performance of its role as collec-tive-bargaining representative.(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct.(a) Expunge from its files any reference to thefinal warning given to John Tews and notify himin writing that this has been done and that evi-dence of this unlawful discipline will not be used asa basis for future personnel actions against him.health insurance and other fringe benefits to employee Anna Turtenwaldand other employees, and to correct certain inadvertent errors therein.485 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) On request, bargain collectively with Local659, Allied Industrial Workers of America, AFL-CIO, as the exclusive representative of all employ-ees in the appropriate unit described above with re-spect to rates of pay, wages, hours, and other termsand conditions of employment.(c) Reinstate the health insurance and otherfringe benefits for all employees in the above-de-scribed unit which were terminated by the Re-spondent I October 1981.(d) Make whole the employees in the above-de-scribed unit in the manner set forth in the sectionof the administrative law judge's decision entitled"The Remedy," as amended, for the Respondent'sfailure to pay health insurance and other fringebenefits as required by its contract with the Union.(e) Provide the Union with the information it re-quested 31 March 1981 regarding all finalized jobstandards, production quotas, employee pay rates,and the names and addresses of unit employes re-quested by the Union 21 May 1981.(f) Provide the Union with the economic infor-mation it requested 28 May 1981, including Federaltax returns and audit reports for the last 3 yearsalong with balance sheets and income statements;detailed supporting schedules of costs of goodssold, including breakdowns of labor costs and su-pervisory and other nonlabor wages and benefits;and interim financial statements for the last periodfor which the books were closed together with thesame data for a comparable period the precedingyear.(g) Post at its plant in Wauwatosa, Wisconsin,copies of the attached notice marked "Appendix."4Copies of the notice, on forms provided by the Re-gional Director for Region 30, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in co';spicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(h) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.i If this Order is enforced by a Jtidgllenlit of a; United States C(ourt tofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board,"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT discourage membership in Local659, Allied Industrial Workers of America, AFL-CIO, or any other labor organization, by discrimin-atorily disciplining or otherwise discriminatingagainst employees in any manner with regard totheir hire and tenure of employment or any term orcondition of employment.WE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and other termsand conditions of employment with the Union asthe exclusive bargaining representative of our em-ployees in the following appropriate unit:All production and maintenance employees ofS-B Manufacturing Co., Ltd., at the Wauwa-tosa, Wisconsin location, but excluding officeemployees, professional employees, guards,temporary summer/seasonal employees, fore-men, assistant foremen and other supervisorsas defined in the Act, as amended.WE WILL NOT unilaterally and without notice toor bargaining with the Union, as the exclusive rep-resentative in the unit described above, terminateour employees' health and other fringe benefits.WE WILL NOT refuse to bargain collectively withthe Union by negotiating directly with employeesin the above-described unit about terms and condi-tions of employment without affording the Unionan opportunity to be present; by prohibiting orfrustrating communications between the Union andunit employees; and by refusing to furnish theUnion with information relevant to and necessaryfor the effective performance of its role as collec-tive-bargaining representative.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL expunge from our files any referencesto the final warning given to John Tews and notifyhim in writing that this has been done and that evi-dence of this unlawful discipline will not be used asa basis for future personnel actions against him.WE WILL, on request, bargain collectively withLocal 659, Allied Industrial Workers of America,AFL-CIO, as the exclusive representative of all486 S-B MFG. CO.employees in the appropriate unit described abovewith respect to rates of pay, wages, hours, andother terms and conditions of employment.WE WILL reinstate the health insurance andother fringe benefits for all employees in the above-described unit which were terminated by us 1 Oc-tober 1981.WE WILL make whole the employees in theabove-described unit for our failure to pay healthinsurance and other fringe benefits as required byour contract with the Union.WE WILL provide the Union with the informa-tion it requested 31 March 1981 regarding all final-ized job standards, production quotas, employeepay rates, and the names and addresses of unit em-ployees requested by the Union 21 May 1981.WE WILL provide the Union with the economicinformation it requested 28 May 1981, includingFederal tax returns and audit reports for the last 3years along with balance sheets and income state-ments; detailed supporting schedules of costs ofgoods sold, including breakdowns of labor costsand supervisory and other nonlabor wages andbenefits; and interim financial statements for thelast period for which the books were closed to-gether with the same data for a comparable periodthe preceding year.S-B MANUFACTURING CO., LTD.DECISIONSTATEMENT OF THE CASEHUBERT E. LOTT, Administrative Law Judge. Theconsolidated cases were heard at Milwaukee, Wisconsin,on March 31 and April I and 2, 1982. The charge inCase 30-CA-6403 was filed by Local 659, Allied Indus-trial Workers of America, AFL-CIO (the Union),against S-B Manufacturing Co., Ltd. (Respondent), onMarch 26, 1981.1 The charge in Case 30-CA-6403-2 wasfiled by the Union on May 4 and a first amended chargein the same case was filed on June 5. A consolidatedcomplaint issued on these charges on July 22. Thecharge in Case 30-CA-6863 was filed by the Union onDecember 7 and a consolidated complaint in all theabove cases issued on March 15, 1982. The issues in theabove cases are whether Respondent engaged in viola-tions of Section 8(a)(1), (3), and (5) of the Act by issuinga warning to John Tews and unilaterally terminating thebenefits of employee Anna Turtenwald, and whether ornot Respondent violated Section 8(a)(1) and (5) of theAct by: (a) unilaterally changing employees' hours ofwork, (b) refusing to furnish the Union with informationduring contract negotiations, (c) failing to give its nego-tiators sufficient authority to engage in meaningful col-lective bargaining, (d) unilaterally changing employeewage rates, (e) attempting to prevent the Union fromI All dates herein refer to 1981 unless otherwise indicatedcommunicating with its employees concerning theprogress of negotiations, (f) establishing an employee-management committee to undermine the Union's statusas representative of its employees, and (g) engaging in"surface bargaining" or overall bad-faith bargaining. Re-spondent's answers to the consolidated complaints, dulyfiled, denies the commission of any unfair labor practices.The parties were afforded an opportunity to be heard,to call, to examine and cross-examine witnesses, and tointroduce relevant evidence. Since the close of the hear-ing, briefs have been received from the General Counseland from counsel for the Charging Party and Respond-ent.On the entire record and based on my observation ofthe witnesses, and consideration of the briefs submitted, Imake the followingFINDINGS OF FACT1. JURISDICTIONThe Company, a partnership, with its principal placeof business located in Wauwatosa, Wisconsin, is engagedin the manufacture and nonretail sale and distribution ofhardware products. It annually sells and ships goodsvalued in excess of $50,000 directly to points located out-side the State of Wisconsin. The Company admits, and Ifind, that it is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act. Re-spondent further admits, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.1. UNFAIR LABOR PRACTICESA. BackgroundThe Union was certified as representative for Re-spondent's production and maintenance employees inApril 1974. The parties signed their initial contract inJune 1975. Thereafter, the parties signed a series of 1-year agreements, the last of which was the 1980-1981agreement whose duration ran from May 1, 1980through April 30, but which would continue in effectuntil the parties reached a new agreement. The 1980-1981 agreement was not signed until April 10 for tworeasons. The Union refused to sign it because the con-tract for the first time did not incorporate the annualwage increase into the minimum wage scale. Respondentrefused to sign unless the Union waived the contractprovision requiring Respondent to furnish copies of theagreement to its employees. The Union eventually con-ceded on both issues and the agreement was signed onthe above date. The parties stipulated that the 1980-1981agreement is still in effect during all times materialherein.Respondent's employee handbook which is distributedto all employees states the following under the sectionentitled "Position Toward Union Affiliation":Union membership is not a requirement at our Com-pany. We try to see that every employee receivesfair consideration and treatment regardless of mem-487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbership or nonmembership in the union. Most (morethan 70 percent) of the employees in the UnitedStates are nonunion. So are most of the companies.Many of the most successful companies are non-union (IBM, Eastman-Kodak, Texas Instruments,etc.). We do not believe that a union contributes tothe success of a company, or to the security of theemployees. Where there are unions, there arestrikes; where there are no unions, there are nostrikes. We are in favor of job security and we areagainst strikes.Our labor agreement with the union specificallystates: "Employees do not have to belong to theunion or pay a fee to the union in order to work atthe Company."On March 16, the parties began negotiations for a newcollective-bargaining agreement; 13 negotiating sessionstook place at Respondent's plant on the following dates:March 16; April 10, 21, 23, 24, and 28; May 1, 8, and 18;June 1 and 15; September 18; and December 16.The following individuals attended the bargaining ses-sions for Respondent: attorney Barton Peck, Plant Man-ager George Port, and Assistant Personnel ManagerPhilip Kleba. The Union's negotiating committee consist-ed of union business representative Fred Praxel, Localpresident John Tews, Local vice president Scott Ellis,and committee member Ron Bard.B. The John Tews WarningOn April 14, John Tews made a written request thatRespondent post both parties' negotiating proposals onthe union bulletin board. That same day Respondent, inwriting, refused the Union's request stating that they hadnever done this in the past and that their attorney ad-vised that they were not required to do it. In subsequentnegotiating sessions, Respondent's spokesman, BartonPeck, told the union negotiating committee that he hadrefused the Union's request to post the parties' proposalson the bulletin board because, without adequate explana-tion, the employees would not understand the import ofthe proposals. The Union's spokesman asked Peck if hewere implying that the employees were not smartenough to understand the proposals. According to somewitnesses, Peck stated that he was not suggesting or im-plying that that was the case. According to other (union)witnesses, Peck asserted that the employees were notsmart enough to understand the proposals without fur-ther explanation.On May 30, John Tews mailed a letter to unit employ-ees with copies of the parties' proposals attached. In theletter Tews reported on the progress of negotiations andconcluded with a plea for more support from the rank-and-file employees. Some excerpts from the letter are asfollows:Early in April, I asked the Company to post boththe Company's and the Union's proposed changesfor the 1981-1982 contract.They refused.Their feeling is, that you are not smart enough tounderstand them. I don't agree.I feel everyone at S-B is intelligent enough to un-derstand what these proposals mean. This is why Itook it upon myself to give you the opportunity toreview them. The Company wants to make a lot ofchanges and very few, if any, will be any benefit tothe employees of S-B and their families. It doesn'ttake a genius to figure that out.We are not making much progress in our attemptto negotiate a fair contract. The Company wants totake a lot away and give nothing. We have one bigobstacle, not enough support ....The Company doesn't want the Union. They'lldo anything they can to get rid of it. Don't helpthem! ...On June 4 Tews received a "final warning" from Re-spondent for violating Rule 8 of the Company's ruleswhich prohibits the publishing of false, vicious, or mali-cious statements concerning any employee, or member ofsupervision, or the Company. Respondent also citedTews for violating article 3 of the collective-bargainingagreement which requires employees to be loyal and toprotect and promote the Company's best interests. Re-spondent's position with respect to the warning is thatTews made a false statement in his letter to the employ-ees when he asserted that Respondent took the positionthat they did not want to post the parties' proposals be-cause the employees were not smart enough to under-stand them. The final warning issued to Tews also statesthat, if he commits another violation within 18 months,he will be subject to discharge.Analysis and ConclusionsThe General Counsel argues that Tews was engagedin protected union activity when he issued the letter withproposals to the unit employees and that the letter con-tains no language which would remove the communica-tion from the Act's protection. Respondent argues thatthe Union under article 3 of the collective-bargainingagreement waived the right of employees to make falsestatements which demean the Company.After reviewing the cases covering this issue, I con-clude that Tews' remarks dealt exclusively with protect-ed union activity and that they do not rise to the levelwhich would remove them from the protection of theAct. I find that, at best, there was a difference of opinionover the interpretation of Respondent's reason for notwanting the proposals posted. The Board has long heldthat offensive, vulgar, defamatory, or opprobrious re-marks uttered during the course of protected activitieswill not remove activities from the Act's protectionunless they are so flagrant, violent, or extreme as torender the individual unfit for further service. Dreis &Krump Mfg., Inc., 221 NLRB 309 (1975). The Board hasalso held that misstatements forfeit protection of the stat-ute only when deliberately or maliciously false. I find thestatements made by Tews who is the local union presi-dent and a member of the negotiating committee to benothing more than the Union's position or opinion withrespect to Respondent's bargaining tactics. His state-ments, when viewed in the context in which they were488 S-B MFG. CO.made, in my opinion do not even rise to the level of or-dinary campaign propaganda which employees encounterin Board-conducted elections.Under these circumstances, I find that in discipliningTews for issuing his letter Respondent has violated Sec-tion 8(a)(1) and (3) of the Act. The General Counsel fur-ther alleges that Respondent's action also violated Sec-tion 8(a)(1) and (5) of the Act by inhibiting the Union'sattempts to communicate with the unit employees. Thisissue will be addressed in another portion of the decision.C. The Unilateral Termination of BenefitsThis allegation relates to the unilateral termination ofbenefits for Anna Turtenwald and is covered by severalparagraphs in the complaint: allegations 8(b), 9(b),Il(b)(v), 12, and 13.The parties stipulated that Turtenwald has been em-ployed by Respondent since 1973 as an assembler. Be-tween approximately 1976 and 1978, she was a memberof the Union's bargaining committee. For approximately1-1/2 years, between June 1979 and January 20, she waslocal union president. The parties further stipulated thatTurtenwald has been off work as a result of an industri-al-related injury since January 20 and has been receivingworkmen's compensation during this time. On September14 Respondent notified Turtenwald that it would notprovide health insurance or other fringe benefits for herafter the end of September. Pursuant to this notification,Turtenwald's benefits were terminated on October 1.The parties further stipulated that Respondent had notpreviously terminated benefits for any employee onworkmen's compensation and that its policy relating toemployees in such status applies to all employees of Re-spondent. The parties further stipulated that Turten-wald's benefits were terminated without notifying theUnion. Respondent's witness, Philip Kleba, admitted inhis testimony that there was nothing in the contract thatcovered employees who were absent due to an industri-al-related injury such as Anna Turtenwald's.Analysis and ConclusionsRespondent's admissions clearly give rise to a violationof Section 8(a)(l) and (5) of the Act. Respondent admit-ted that it terminated the benefits (Blue Cross-BlueShield, dental, life insurance, sickness and accident, andlong-term disability) of Anna Turtenwald without notify-ing or discussing its action with the Union. Further, Re-spondent admitted that the collective-bargaining agree-ment has no provision covering employees who are onleave of absence due to a work-related injury and thatthe decision relating to Turtenwald would apply in thefuture to all employees in a similar situation.The benefits described above are clearly subjects ofcollective bargaining and their unilateral termination byRespondent violates Section 8(a)(l) and (5) of the Act asalleged in paragraphs 8(b), 9(b), Il(b)(v), and 13. How-ever, I find that the General Counsel has not met hisburden of proving that Respondent terminated Turten-wald's benefits because of her prior union activities as al-leged in complaint paragraphs 8(c) and 12. The unrefut-ed evidence establishes that Respondent provided bene-fits for Turtenwald for 8 months after her injury (andher union activities). Further, Respondent intended toapply its new policy to all employees. Under these cir-cumstances, I will dismiss the 8(a)(l) and (3) portion ofthis allegation which is contained in paragraphs 8(c) and12 of the complaint.D. Respondent's Unilateral Change in Hours of WorkIt was stipulated by the parties that on February 26Respondent reduced the hours for all bargaining unit em-ployees from 40 to 32 hours per week. Respondent's uni-lateral action was not alleged by the General Counsel as.a violation of the Act. The Union wrote Respondent aletter concerning the February 26 reduction in hourswhich reads as follows:Please be informed that the Union, in order toavoid a layoff, has decided not to protest the Com-pany's decision to work a 4-day, 32-hour week.However, this decision applies to this occurrenceonly and such action may be subject to the griev-ance procedure in the future. The Union does notcondone the Company making a unilateral changein the contract. We feel the Company should conferwith the Union as stated in Article II, Section 1 ofthe contract. It must be understood that acceptanceof the 4-day week on this occasion does not create apractice nor set a precedent. This action is taken bythe Union without prejudice.Respondent replied to the Union's letter on March 6wherein it stated in pertinent part:In order to avoid any misunderstanding, consist-ent with Article 22 of the current labor agreement,the Company has specifically reserved the exclusiveright to "lay off" or to determine "the number ofhours and the Schedules of employment" for em-ployees within the bargaining unit.Within this framework, the Company had theright to unilaterally, without consultation from theUnion, institute the new schedule of hours. Be ad-vised, therefore, that the willingness demonstratedby the Company to offer the Union the opportunityto make suggestions in this regard before the Com-pany's decision was finalized is not to be consideredan abdication of its right to unilaterally institutechanges in the number of hours worked. Conse-quently, whether or not the Union condones thechange in the number of hours of scheduled work,whether now or in the future, is immaterial.The parties stipulated that on March 19 Respondentunilaterally and without notifying the Union reduced thehours of all bargaining unit employees from 32 to 24hours per week. This reduction remained in effect fromMarch 22 to June 1. On March 26 the Union filed agrievance over this reduction which apparently waswithdrawn after the third step. The March 19 reductionby Respondent is alleged by the General Counsel as aviolation of Section 8(a)(l) and (5) of the Act in com-plaint paragraphs 9(a) and I l(b)(v).489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDArticle 22 (Management Rights) of the current collec-tive-bargaining agreement states, inter alia, "Except asotherwise limited by a specific provision of this agree-ment, the management of the plant and the affairs of theCompany, and the direction of working forces are vestedexclusively in the employer, including, but not limited to,the right to ...determine the number of employees, thenumber of hours, and the schedules of employment...." Article 2, section 1 of the collective-bargainingagreement states that the Company "hereby recognizesthe Union as the sole collective-bargaining agent on allmatters relating to rates of pay, wages, hours of work, orother conditions of employment for all production andmaintenance employees ...." These provisions haveremained the same in all the collective-bargaining agree-ments since the first agreement was signed in 1975.Respondent's only other unilateral reduction in hoursoccurred in February 1975. During contract negotiationsthat year the Union made the following proposal: "TheCompany may at its discretion reduce the workweek to32 hours (for a period of 4 weeks in the aggregate percontract year), or lay off employees as necessary." Thisunion proposal was rejected by Respondent and the lan-guage in the management-rights clause stated above wasagreed on by the parties. Respondent's witness, PhilipKleba, testified that prior to the 1980-1981 negotiationsthe Union in the last 2 years proposed changes in themanagement-rights clause to eliminate management'sright to reduce hours, Respondent on all occasions re-jected the Union's proposal and the parties agreed on thecurrent management-rights contract language. In Febru-ary at a grievance meeting a dispute arose over whetheror not Respondent was obligated to bargain over the re-duction in employee hours. Fred Praxel, the Union's ne-gotiator, asserted that if Respondent reduced employeehours it would have to negotiate with the Union. GeorgePort disagreed with Praxel, stating that Respondent hadthe authority under the management-rights clause of thecurrent collective-bargaining agreement to unilaterallyreduce employee hours. Barton Peck, Respondent's at-torney, first agreed with Praxel's interpretation of thecontract but apparently on further consideration changedhis mind.On March 16 the Union, in its initial proposals forchanges in the collective-bargaining agreement, offered amanagement-rights clause which eliminated hours fromthe exclusive control of management. The Union duringnegotiations, probably in May, offered the following pro-vision as a proposal to Respondent:Because of lack of work the Company may reducehours of work to 32 hours per week [sic] for aperiod of 4 weeks per calendar year. Extensionsmay be made by mutual agreement. If no agreementis reached the Company shall lay off the number ofemployees it deems necessary to adjust the workforce.During the current negotiations, Respondent rejectedboth of the Union's proposals which have just beenstated above. Respondent's position throughout the cur-rent negotiations was that it needed the same contractlanguage with respect to hours in the management-rightsclause as is currently in effect and has been in effectsince the first collective-bargaining agreement.Analysis and ConclusionsThe Board and the courts have held that a statutoryright can be relinquished by the union under the provi-sions of the bargaining agreement if it elects to do so.But such relinquishment must be in clear and unmistak-able language. Silence in the bargaining agreement doesnot meet this test. Timken Roller Bearing Co. v. NLRB,325 F.2d 746 (6th Cir. 1963). The Board has further heldthat a waiver will not be lightly inferred but must beclearly evidenced either by the terms of the parties' col-lective-bargaining agreement or in the nature of the priorcontract proceeding. Southern Florida Hotel Assn., 245NLRB 561 (1979).In the case before me Respondent relied on the lan-guage in the management-rights clause for justificationfor its unilateral action and the parties' prior bargaininghistory wherein the Union has unsuccessfully attemptedto have the hours' language changed. The Union on theother hand relies on the language in the recognitionclause in support of its position that it never relinquishedits statutory right to negotiate over changes in employeehours. The General Counsel argues that Barton Peck'sagreement with Praxel's statement that Respondent wasobligated to bargain over a change in employee hours ata February grievance meeting indicates that Respondenthad an obligation to bargain over a change in hours. Shefurther argues that a notice posted by Respondent in1978, wherein it cited the Union's opposition to closingthe plant between Christmas and New Year's as justifica-tion for Respondent not closing the plant, as further evi-dence that Respondent recognized its obligation to bar-gain over hours reduction.The management-rights clause currently in effect ap-pears on its face to give Respondent exclusive controlover employee hours. There is nothing unclear or un-equivocal about the language as I read it. However, evenassuming that the language in the management-rightsclause is subject to interpretation, I find that throughoutnegotiations the Union has attempted to modify, elimi-nate, or reduce management's exclusive control over em-ployee working hours. It has met with repeated failure,and has consistently agreed to the language proposed bymanagement. There is little doubt, after reviewing therecord evidence, that the Union has attempted to havethe hours provision in the management-rights clausechanged to no avail. The parties have negotiated overthis issue for years but the clause has remained the samefrom its inception.The Union by its action and negotiating position overthe years has virtually conceded that management hasthe right to unilaterally change employee hours. That isthe only explanation for its constant struggle to recovera statutory right which it obviously feels it bargainedaway and which it does not have the strength to reclaim.The General Counsel's arguments are not persuasive inlight of the overwhelming documentary evidence to thecontrary. I do not find, for example, that the remarks of490 S-B MFG. CO.Barton Peck at a grievance meeting or the 1978 state-ment of Respondent concerning holidays in any wayalters the import of the contract language when com-bined with the history of negotiations which reveals thetrue meaning of what the parties intended.Therefore, I will dismiss complaint allegations 9(a) andI l(b)(v) relating to the unilateral reduction in hours.E. Failure to Furnish Information1. Noneconomic informationThe parties stipulated that, on March 31, the Union re-quested in writing that Respondent provide informationon all finalized job standards, production quotas, and em-ployee pay rates. On May 21 the Union requested inwriting the names and addresses of unit employees. Re-spondent refused to furnish any of the above information.Analysis and ConclusionsIn its brief Respondent admits that the Union was enti-tled to the information requested and further admits thatit was derelict in failing to promptly comply with the re-quest.After considering the stipulation of the parties and Re-spondent's admissions in brief, I find that Respondentviolated Section 8(a)(1) and (5) of the Act by refusing tofurnish the requested information as alleged in para-graphs 10(a) and (b) and I l(b)(ix).2. Economic informationOn May 28 the Union in writing requested financialdata from Respondent which included copies of Federaltax returns and audit reports for the last 3 years alongwith balance sheets and income statements. It also re-quested detailed supporting schedules of costs of goodssold, including breakdowns of labor costs and superviso-ry and other nonlabor wages and benefits together withselling, general and administrative expenses including de-tails on management salaries and benefits. At the sametime it also requested interim financial statements for thelast period for which the books were closed togetherwith the same data for a comparable period the preced-ing year.John Tews testified that Barton Peck, the Company'schief spokesman, refused the Union's request for financialdata not because they were pleading poverty but becauseDonald Schulz would under no circumstances open thebooks to the Union. Peck further stated that he wouldgive no documentation or information even if it were toconvince the employees of their situation which shouldbe obvious because sales were down, costs were up,there was too much inventory, and employees were onlyworking 3 or 4 days per week. According to Tews, Peckfurther stated that Donald Schulz feels the Company'srecords are company property and their business, andthat the Company did not ask the employees for their fi-nancial information and the Union should not ask theCompany for theirs. Tews further testified that, in Maywhen the Union presented its economic proposals, Pecksaid he would have to discuss them with Schulz. Peckreturned and stated that the Union's proposals on holi-days, vacation benefits, and pension were rejected be-cause it should be obvious to the Union that the Compa-ny was in no position to grant any of the requests. Peckfurther suggested that the Union should get the employ-ees to solicit hardware stores to buy Respondent's prod-ucts so their business would improve. Peck further statedthat the Company was in no position to grant these itemsbecause of its business situation, orders were down, saleswere down, there was too much inventory, and theCompany was in recession. Tews further testified thatPeck maintained throughout the negotiations that theCompany was unable to grant a wage increase becauseits costs were up.Fred Praxel testified that, when he presented theUnion's economic proposals, Barton Peck told him thathe would discuss them with Donald Schulz but that "we[Union] should look around us because the Companywas working a short workweek." It had too much inven-tory and costs were up. He further stated that the econo-my was bad and that "we were making these proposalswith our eyes closed and our fingers crossed." Praxelfurther testified that Respondent's proposal containedcertain "give backs," i.e., the elimination of three paidholidays, sickness and accident insurance, and bereave-ment pay. Peck told the union negotiating committeethat these "give backs" were necessary because laborcosts were up, general costs were up, orders were down,and the employees were working a short workweek.Praxel testified that he requested the financial informa-tion in order to evaluate the reasons for the Company'sposition with respect to "give backs."Respondent's witness, Philip Kleba, testified thatBarton Peck instructed the Company's negotiating com-mittee to be careful what they said during negotiationsso that the Company would not be accused of pleadingpoverty because, if they did, they would be forced to"open up all of our records if requested." Kleba also tes-tified that Peck proposed certain economic "give backs"because of increased costs, future costs, and high inven-tory. According to Kleba, Peck further indicated thatbenefits being paid presently were based on a 5-day weekbut that the employees were only working a 3-day weekso that the cost of benefits was too high. Kleba then tes-tified from his notes that, when the Federal mediatorpresented the Union's demand for financial information,Barton Peck presented the mediator with the Company'sreply which was a refusal to furnish the data requestedbecause the Company was not pleading poverty. Pecktold the mediator that the Company was working 3 daysa week and if the Union could not see the handwritingon the wall the Company did not know what else to door say to make them understand. Peck then told the me-diator that they were not refusing to grant a wage in-crease because they could not give more but becausethey would not give more.Analysis and ConclusionsThe testimony of Tews and Praxel which is unrefutedand credited indicates to me that the Company refusedto grant any economic concessions because of its finan-cial condition. Although the Company's chief negotiator491 DECISIONS OF NATIONAL LABOR RELATIONS BOARDkept repeating that the Company was not pleading pov-erty, he gave as his reasons for refusing all of theUnion's economic demands that: Costs were increasing,inventory was increasing, sales were decreasing, orderswere decreasing, the Company was in a recession, em-ployees were working a short workweek, and the Com-pany was in no position to agree to the Union's econom-ic demands. Moreover, the same reasons were given asthe Company's justification for proposing certain eco-nomic "give backs." It is my conclusion that regardlessof how many times Respondent uses the "magic words"or self-serving explanations for its bargaining position,the fact remains that it was pleading financial inability topay or its equivalent. It is also apparent from the evi-dence that the Union demonstrated its need for the finan-cial data requested. As Praxel testified, the Union wasnot only faced with Respondent's flat denial on all eco-nomic proposals but was also confronted with Respond-ent's demand for substantial economic concessions whichit had gained over the years. In light of Respondent'scredited reasons for its bargaining position, Praxel, as hetestified, needed to know whether or not Respondent'sclaims were accurate so that he could evaluate theUnion's bargaining position.I further conclude, based on the unrefuted testimonyof the Union's witnesses, that it would have made no dif-ference what position Respondent took on economicissues since Respondent was unwilling to furnish finan-cial data to the Union for any reason.Accordingly, I find that by refusing to furnish the re-quested financial data, Respondent has violated Section8(a)(1) and (5) of the Act as alleged in paragraphs 10(c)and I l(b)(ix) of the complaint.F. Failure to Give Respondent's Negotiators SufficientAuthority to Engage in Meaningful CollectiveBargainingThe parties stipulated that Donald Schulz, the compa-ny president, must approve all noneconomic proposalsand that three other unnamed partners in addition toSchulz had to agree to all economic proposals beforeagreement could be reached with the Union.The record indicates that the Union was told prior tonegotiations that final authority for approval of all pro-posals was vested in Donald Schulz who was readilyavailable in the plant during negotiating sessions. Therecord further indicates that no partner has been amember of Respondent's negotiating committee since1977. The record evidence also indicates that Respond-ent's negotiating committee had authority to proposeeconomic "give-backs" and to reject all the Union's eco-nomic proposals.Philip Kleba testified that Respondent's negotiatingcommittee had authority to propose the existing contract"as is." He further testified as follows to a series of ques-tions asked by Loebel:Q. Now the justifications in essence, do I under-stand you viewed your role and somewhat Mr.Peck's to be a conduit to take what the union saysback to Mr. Schulz just to relate to him what isbeing said? And Mr. Schulz says something and yourelay that back at the bargaining meeting to theunion people? Is that what your roles were?A. Basically what we had to do was listen to theunion give their justifications, their reasons.Q. Yes.A. Try and get the union to relay to us as fullyas they can so we can take those answers back toDonald [Schulz] and justify them to Donald.Q. And then explain to Mr. Schulz?A. Yes.Q. Is there any reason you didn't put a tape re-corder on the table and take that to Mr. Schulz?A. I believe that came up on several occasions.And I don't believe I remember what the answer is.Analysis and ConclusionsIt seems apparent from Respondent's admissions thatits negotiating committee had no authority to agree toanything meaningful without first seeking the approvalof Schulz who was available for that purpose with re-spect to noneconomic issues. It is equally clear that eco-nomic proposals had to be cleared with partners whowere apparently not available. Although it was not al-leged that this negotiating format caused any delay in ne-gotiations, it seems clear that Respondent's methods pre-vented any give-and-take negotiating at the bargainingtable, which is such an important ingredient for reachingagreement. While I am cognizant that Respondent is notrequired to be represented by an individual possessingfinal authority to enter into an agreement, Respondent isrequired to have someone present who can engage inmeaningful negotiations. This was clearly not the case.By Respondent's own admissions, it seems apparent thatits negotiating committee merely acted as a conduit, re-laying the Union's proposals to Schulz and the otherpartners and then, in turn, relaying the partners' answersto the union committee. In my opinion, this system cando nothing but inhibit negotiations.Respondent argues in brief that the Union was madeaware of Respondent's negotiating procedure and negoti-ated on that basis, citing Rockingham Machine-LunexCo., 255 NLRB 89 (1981). I cannot accept Respondent'sargument for two reasons. There is no evidence that theUnion was ever informed that economic proposals had tobe approved by all the partners who I find were notreadily available for this purpose. Secondly, the Rocking-ham Machine case at least envisions that Respondent'snegotiators have authority to reach tentative agreement,which is not the situation in this case.Accordingly, I find that Respondent violated Section8(a)(l) and (5) of the Act as alleged in paragraph 1 l(b)(i)by failing to give its negotiators sufficient authority toengage in meaningful collective bargaining.G. Unilateral Change in Wage RatesThe record evidence indicates that throughout negoti-ations which lasted from March 16 to December 16, Re-spondent rejected all the Union's economic proposals in-cluding a proposed wage increase of 8 percent effectiveMay 1, 1982, which was made on June 15 and presentedin writing on December 16. However, on January 19,492 S-B MFG. CO.1982, Respondent increased wages of unit employees by21 cents per hour without notifying or negotiating overthis increase with the Union. Wage increases have beengranted in the past by Respondent at approximately thistime of year and in the same manner. Throughout nego-tiations, the Union proposed changes in the currentagreement which would remove unilateral wage in-creases and hours reduction from the agreement.Respondent argues in brief that, under article 7, sec-tion 2 of the collective-bargaining agreement in effect atthe time, it had a right to grant the wage increase and ithas exercised this right in the past. Article 7, section 2reads:The wages and benefits set forth in this agree-ment are minimums, and the company may fromtime to time institute, change or establish benefitsand wages in excess of the minimums provided inthis agreement.The General Counsel does not address this issue in herbrief and the Charging Party approaches the issue not somuch from the standpoint that the unilateral increase wasa violation but that Respondent's position at the bargain-ing table with respect to wages evidenced bad-faith bar-gaining.Analysis and ConclusionsBased on the contract language, Respondent's past his-tory of granting unilateral wage increases, and theUnion's current bargaining position with respect towages, I find that Respondent did not violate Section8(a)(1) and (5) of the Act as alleged when it granted theunilateral wage increase. However, Respondent's negoti-ating position vis-a-vis wages will be addressed in para-graph J of this decision. Accordingly, I will dismiss theGeneral Counsel's allegation contained in paragraphI l(b)(vi) of the complaint.H. Employee-Management CommitteeApproximately 4 years ago Respondent formed asafety committee which was changed to employee-man-agement committee after 2 years. The purpose of thecommittee as it is now constructed is to discuss safetyproblems and to obtain feedback from employees onmost any subject. The committee is composed of six em-ployees, the plant manager, and the assistant personnelmanager who meet at monthly intervals. Employeemembers are chosen by Respondent on the basis of out-going members' recommendations. The Union has norepresentative on the committee, and union representa-tive Fred Praxel was never informed of the existence ofthe committee. In many cases, problems raised by em-ployees are checked into and solved as a result of themeeting, and the resolutions are shown on the minuteswhich are posted monthly on each of the departmentalbulletin boards.Examination of the minutes of the monthly meetingsfor a 6-month period preceding the issuance of the com-plaint wherein the allegation is contained indicates thatthe following subjects were discussed and in many casesresolved: (1) written reprimands and personnel files, (2)the need for union representation, (3) safety rules, (4)breaktime and quitting time, (5) posting of hourly pro-duction rates, (6) fire drills, (7) availability of tools, (8)disparate treatment of employees, (9) the amount of in-coming orders, (10) government contracts, and (11) theCompany's economic condition. Prior to the most recent6 months such items as heating, lighting and ventilation,work rules, personnel policies applying to pregnant em-ployees, and layoffs were also the subjects of discussionat these meetings.Analysis and ConclusionsThe General Counsel contends that Respondent's sup-port and participation in the meetings had the effect ofundermining the Union's status as exclusive representa-tive of the employees. Respondent contends that themeetings are nothing more than safety meetings whichthe Union should have been fully aware; and since theUnion did not object to the committee, it in effect con-doned its existence, citing Citizens National Bank of Will-mar, 245 NLRB 389 (1979).None of the charges in this case refer to this allega-tion. However, the last complaint issued on March 15,1982, raises this allegation for the first time. Respondentanswered this complaint and the issue was fully litigatedat the hearing. The General Counsel does not allege thatthe formation of the committee constituted a violation ofSection 8(a)(l) and (5) of the Act, but argues instead thatRespondent is using these meetings in an effort to bypassand undermine the Union. Under these circumstances Icannot find nor do I find that the formation of the com-mittee violated the Act. On the other hand, there is littledoubt that the subjects discussed and resolved at thecommittee meetings dealt with the very matters that areclearly within the exclusive province of the Union. I donot agree with Respondent's argument that the Unionwaived its right to negotiate over the subjects which Re-spondent chose to take up directly with its employees.The facts in the Citizens National Bank case are simplynot analogous to those in this case.I further find that Respondent's actions in meetingwith its employees for the purpose of resolving bargaina-ble issues violates Section 8(a)(1) and (5) of the Act andexhibits an intention to undermine the Union and destroyits effectiveness. I also find that Respondent's persistentconduct constitutes a continuing violation of the Act.Walker Die Casting, 255 NLRB 212 (1981), and LimpcoMfg. Inc., 225 NLRB 987 (1976). Accordingly, I findthat Respondent violated Section 8(a)(1) and (5) of theAct as alleged in complaint paragraph I l(b)(viii).I. Respondent's Attempt at Preventing the Union fromCommunicating with EmployeesThroughout negotiations Respondent refused to allowthe Union to post the parties' negotiating proposals onthe Union's bulletin board and further refused theUnion's proposal to give the Union a key to its bulletinboard. Respondent's reason for rejecting the Union's pro-posal was that the single key not only fit the union bulle-tin board but also several other company bulletin boards.When the Union proposed to have the lock changed at493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDits own expense, Respondent rejected the offer. Further-more, Respondent refused to allow the Union to post itsgrievances over the John Tews discipline while at thesame time posting its answers to those grievances on thecompany bulletin boards. Respondent argues that thecontract language limits the use of the Union's bulletinboard to "the notification of its members of meetingsand/or events pertaining to the members of its localunion." The General Counsel argues that this languagesanctions much broader use of the bulletin board.In further support of this allegation, General Counselcites the discipline of John Tews for communicatingwith unit employees concerning the progress of negotia-tions and for attaching copies of the parties' proposals tothe employee letters. Respondent told the Union that, be-cause the Union circulated the proposals, Respondentmight not give written proposals in the future. The Gen-eral Counsel also supports this allegation with evidenceof Respondent's refusal to furnish names and addresses ofunit employees while, at the same time, it dealt directlywith its employees through the employee-managementcommittee on a monthly basis in an effort to thwart theUnion and destroy its effectiveness.Analysis and ConclusionsAfter reviewing all the evidence in support of this alle-gation, it appears abundantly clear and I find that Re-spondent made every effort to isolate the Union from theemployees it represented. Some of Respondent's effortsbordered on the ridiculous and some were more serious;however, the cumulative effect achieved the desiredresult of destroying any meaningful communication be-tween the Union and the employees. Denial of bulletinboard privileges, which it freely gave to the employeesfor their bulletin board, was not alleged to be a violationof the Act and I cannot so find because of the contractlanguage; however, the other allegations discussed abovewere found to be violations of Section 8(a)(1), (3), and(5) of the Act. Accordingly, I find that Respondent'sconduct in preventing the Union from communicatingwith its employees during negotiations, while at the sametime dealing directly with its employees over bargainableissues, to be a violation of Section 8(a)(1) and (5) of theAct as alleged in paragraph I I(b)(vii) of the complaint.J. "Surface" or Overall Bad-Faith Bargaining byRespondent1. General information on 1981 negotiationsThe evidence with respect to negotiations is not in dis-pute since it was either unrefuted or stipulated.(a) Respondent granted a general wage increase in Jan-uary 1980 and insisted that these increases not be incor-porated into the current agreement. Thus, the currentcontract contained 1979 minimum wage scales whichwere below what the employees were earning.(b) During the course of the current negotiations, theUnion made 22 proposals for contract modification andonly the Union's proposal to change the dates of thecontract was agreed upon. Respondent proposed 39modifications to the contract and the Union agreed to 9of these, as modified through negotiations.(1) Proposal 7 was modified to provide for 10-day re-porting deadline following recall from layoff rather than5 days, as proposed by Respondent. The current contracthas no deadline.(2) Proposal 8 was modified to provide a 30-day limitfor involuntary transfer unless "mutually agreed upon byemployee and employer," rather than 90 days proposedby employer. The current contract has 30-day limit withno provision for extension.(3) Proposal 11 was modified to provide for 25 work-days' trial period for employees transferred under jobposting procedure, rather than 30 workdays proposed byRespondent. The current contract provides for 30 calen-dar days.(4) Proposal 15 was modified to lower wage rate foremployees on light duty, "commencing with next payperiod," rather than immediately, as proposed by Re-spondent. The current contract provides that an employ-ee's wage rate would not be reduced while on light duty.(5) Proposal 22, as proposed by Respondent, requires aI-week notice of quit before employee qualifies for vaca-tion pay. No notice required under the current contract.(6) Proposal 24 was modified to require doctor's certif-icate "submitted" rather than "approved" within 8 daysof beginning of medical leave of absence, on pain of ter-mination. The current contract has no deadline for sub-mission of certificate.(7) Proposal 27 was essentially as submitted by Re-spondent, with language changes which do not changeintent to permit Respondent to reschedule lunch periodsif needed. The current contract language places thelunch period at noon.(8) Proposal 28 was modified to provide for 2-day timelimit for union submission of second step grievance,rather than I day, as proposed by Respondent. The cur-rent contract has no time limit.(9) Proposal 29 was modified to provide 2 days forthird step answer, rather than 3 days proposed by Re-spondent. The current contract has 2-day limit.(c) No economic changes were agreed to and no eco-nomic improvements were proposed by Respondent forthe upcoming contract term.(d) During the course of the 1981 negotiations, Re-spondent made no counterproposals to the Union's pro-posals on the following subjects: union security andcheckoff, elimination of unilateral wage increases, unionaccess to the union bulletin board, management rights,elimination of unilateral hours reduction, and all pro-posed improvements in economic benefits.2. Wages and other economic issuesOn June 15 the Union proposed an 8-percent wage in-crease to be effective May 1, 1982. From the commence-ment of negotiations the Union also proposed the elimi-nation of unilateral wage increases from the currentagreement. Respondent rejected both proposals through-out negotiations, insisting that it needed the right togrant unilateral wage increases above the minimum rates.Respondent made no economic counterproposals otherthan to propose the elimination of three paid holidays,bereavement pay, and sickness and accident benefits,494 S-B MFG. CO.pleading financial inability to pay. The last negotiatingsession was held on December 16. On January 19, 1982,Respondent unilaterally granted a 21-cent-per-hour in-crease to all unit employees.3. Management rightsFrom the beginning of negotiations, the Union pro-posed a management-rights clause which, inter alia,eliminated hours from the exclusive control of manage-ment. Respondent, throughout negotiations, insisted onthe present management-rights clause which reads:Except as otherwise limited by a specific provi-sion of this agreement, the management of the plantand the affairs of the company, and the direction ofworking forces are vested exclusively in the em-ployer, including, but not limited to, the right tohire, the right to discipline or discharge for cause,the right to lay off, terminate or otherwise relieveemployees from duty for lack of work or other le-gitimate reasons, the right to promote or demoteemployees, the right to transfer employees betweenjobs, the right to change the content of jobs, theright to assign work, the right to determine thenumber of employees, the number of hours, and theschedules of employment, the right to prescribe andenforce reasonable work rules, the right to deter-mine the work to be done and the manner andmethods for efficiently doing the work, and theright to determine suppliers, prices, products, andthe hours and whether any of the work will be sub-contracted or be performed by supervisors. The list-ing of specific rights in this agreement is not intend-ed to be nor shall it be restrictive nor a waiver ofany of the rights of management, whether or notsuch rights have been exercised by the company inthe past. The reasonableness of the company's ruleswill be subject to the grievance procedure.Respondent also insisted that work rules would not besubject to the grievance procedure. No agreement wasever reached on these items.4. Union securityDuring negotiations the Union proposed various formsof union security: standard union-shop clause withcheckoff, agency shop, and a maintenance-of-membershipclause. Respondent rejected all these proposals maintain-ing that the Company's position that open shop will becontinued as it has for the past 7 years for reasons expli-cated in the employee handbook. The Union offered toagree to accept liability for all strikes, whether author-ized or not (which was one of Respondent's proposals),if Respondent agreed to some form of union security.Respondent rejected the Union's proposal.5. Information to the UnionDuring negotiations Respondent proposed to eliminateprovisions in the current contract which provide theUnion with advance notice when an employee is to beterminated, and provide the Union with quarterly copiesof the adjusted seniority list used to determine promo-tions, recalls, vacations, and transfers. The reasons ad-vanced by Respondent during negotiations for the elimi-nation of the termination notice was that it wanted toavoid liability for a possible slander or libel suit for im-proper dissemination of reasons for discharges. Respond-ent justified its proposal regarding the seniority list bystating that it could not afford to furnish the list morefrequently. The seniority list is three or four pages longsince there are only 61 employees in the unit and is ad-justed periodically because absenteeism reduces seniority.The Union countered with a proposal to agree to ayearly seniority list if Respondent would not adjust se-niority for absenteeism. Respondent rejected this propos-al.6. SeniorityRespondent initially proposed changing the currentcontract from plantwide seniority to departmental senior-ity. On May 1 the Union countered with a proposal toagree to departmental seniority if Respondent would payinsurance premiums and provide supplemental unemploy-ment benefits. This proposal was rejected by Respond-ent. On May 8 Respondent proposed to drop its propos-als on departmental seniority if the Union would drop allnoneconomic proposals. The Union countered with aproposal that it would drop all noneconomic proposalsexcept those concerning adjustment of seniority, unilater-al wage increases, and unilateral hours' reduction. Re-spondent rejected the Union's proposal. No other coun-terproposals were made on any subject by Respondentduring negotiations.7. Final offersOn June 15 the parties made their final proposals. Re-spondent proposed the current agreement with agreed-tomodifications and the right to unilaterally change the in-surance carrier. On the same date and again on Decem-ber 16, in writing, the Union proposed: (a) maintenance-of-membership shop plus union shop for all new employ-ees, (b) effective May 1, 1982, the Company may reducethe workweek to 32 hours for a period of 6 weeks in theaggregate each contract year. Extension of the 32-hourweek may be made by mutual agreement of the parties,(c) change article 7, section 2 (wages) to read "All em-ployees covered by this agreement shall receive a wageincrease of 8 percent effective May 1, 1982," (d) 2-yearlabor agreement effective May 1, 1981, through April 30,1983, (e) parties to drop all other open issues, and (f) theUnion to drop all charges pending with the NationalLabor Relations Board.Analysis and ConclusionsThe totality of Respondent's conduct throughout ne-gotiations in my view exhibits a total rejection of theprinciples of good-faith bargaining. With respect toevery important issue, Respondent insisted on the Unionrelinquishing its statutory rights. In effect Respondent in-sisted on exclusive control over wages, hours and work-ing conditions. While it could be argued that the Unionrelinquished these statutory rights in the past, I know ofno case which holds that the Union has by its action495 DECISIONS OF NATIONAL LABOR RELATIONS BOARDgiven up these rights in perpetuity. Therefore, Respond-ent's position throughout negotiations with respect tothese statutory rights can only be viewed as an attemptto frustrate bargaining and destroy the Union. Gulf StatesCanners, 224 NLRB 1566 (1976); Tomco Communications,220 NLRB 636 (1975). Furthermore, Respondent's bar-gaining position concerning wages and other economicissues was clearly a sham when viewed in light of Re-spondent's later action of granting a wage increase, not-withstanding the fact that it may have had the right togrant a unilateral wage increase.Coupled with these major violations, Respondent tookuntenable positions on many minor issues to frustratebargaining. Respondent refused to grant the Union a keyto its bulletin board. It also proposed to eliminate notifi-cation to the Union in discharge cases for the spuriousreason that it was concerned over libel or slander suitswhen, in fact, the contract never provided that theUnion be given reasons for terminations. It further pro-posed to eliminate furnishing quarterly seniority lists forreasons which were patently unwarranted. Furthermore,it insisted on the right to unilaterally change insurancecarriers for no apparent reason and made no meaningfulcounterproposals to anything proposed by the Unionthroughout negotiations.Finally, during negotiations Respondent committed nu-merous violations of the Act. It unilaterally changed em-ployee benefits, disciplined the Union's president, and re-fused to furnish relevant information. It also sent negotia-tors to the bargaining table who obviously had no au-thority to engage in meaningful collective bargaining,dealt directly with employees instead of the Union, andfrustrated communications between the Union and theemployees. In summary, I am hard-pressed to find anyelement of good faith in Respondent's total conduct. Ac-cordingly, I find that Respondent's conduct from the be-ginning of negotiations was calculated to either frustratenegotiations or require the Union to surrender every stat-utory right. In my opinion and I so find, Respondent'sactions in this respect constitute overall bad-faith bar-gaining in violation of Section 8(a)(l) and (5) of the Actas alleged in complaint paragraphs 1 l(b)(ii), (iii), and (iv).CONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2. Local 659, Allied Industrial Workers of America,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. All production and maintenance employees of S-BManufacturing Co., Ltd., at the Wauwatosa, Wisconsinlocation, but excluding office employees, professionalemployees, guards, temporary summer/seasonal employ-ees, foremen, assistant foremen, and other supervisors asdefined in the Act as amended, constitute a unit appro-priate for collective bargaining within the meaning ofSection 9(b) of the Act.4. At all times material herein, Local 659, Allied In-dustrial Workers of America, AFL-CIO, has been theexclusive representative for purposes of collective bar-gaining of all the Respondent's employees employed inthe unit described above in Conclusion of Law 3.5. Respondent has violated Section 8(a)(3) and (1) ofthe Act by disciplining John Tews.6. Respondent has violated Section 8(a)(l) and (5) ofthe Act by:(a) Disciplining John Tews.(b) Unilaterally terminating the benefits of Anna Tur-tenwald and all other employees.(c) Failing to furnish relevant information to theUnion.(d) Failing to give its negotiators sufficient authorityto engage in meaningful collective bargaining.(e) Negotiating with its employees instead of theUnion over bargainable issues.(f) Prohibiting communications between the Union andthe employees.(g) Refusing to engage in good-faith bargaining sinceMarch 16.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.8. Except as found above, Respondent has not engagedin other unfair labor practices as alleged.THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices, I shall recommendthat it be ordered to cease and desist therefrom and takeaffirmative action necessary to effectuate the purposes ofthe Act and to post appropriate notices. I shall furtherrecommend that Respondent be required to expungefrom the personnel records of John Tews the final warn-ing which was given to him on June 4 and all referencesthereto. For the reasons previously discussed, I shall fur-ther recommend that Respondent be ordered to reim-burse Anna Turtenwald and any other employees, withinterest, for losses sustained as a result of Respondent'sunilateral termination of her/their health insurance andother benefits and to reinstate her benefits. It is also rec-ommended that Respondent be ordered to bargain ingood faith with the Union concerning any decision madeby Respondent to change employee benefits and otherterms and conditions of employment of employees in theunit set forth above, and the effects of such decision onthe employees including the decision to terminate bene-fits of employees on disability leave resulting from awork-related injury. I shall also recommend that Re-spondent be ordered to cease and desist from bargainingin bad faith and to take appropriate affirmative action asset forth in the Order to remedy this bad-faith violation.[Recommended Order omitted from publication.]496